Citation Nr: 1440269	
Decision Date: 09/09/14    Archive Date: 09/18/14

DOCKET NO.  07-08 227	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a right shoulder disability.  

2.  Entitlement to service connection for a left shoulder disability.  

3.  Entitlement to an increased initial rating for hypertension, rated as noncompensably disabling, prior to May 15, 2012. 

4.  Entitlement to an increased initial rating for hypertension, rated as 10 percent disabling, since May 15, 2012.

5.  Entitlement to an increased initial rating for hypertension, rated as 40 percent disabling, since January 24, 2013.  



ATTORNEY FOR THE BOARD

A-L Evans, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1985 to January 1988 and from January 2001 to July 2005.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The Veteran was scheduled to appear for a Travel Board hearing in July 2009.  He did not attend the hearing or subsequently request a new hearing.  Thus, his hearing request is deemed withdrawn.  

In a January 2013 rating decision, the RO increased the disability rating for hypertension, from 0 percent to 10 percent, effective May 15, 2012.  Subsequently, in a March 2014 rating decision, the disability rating was increased from 10 percent to 40 percent, effective January 24, 2013.  Because these grants do not represent the maximum benefits allowable, the claim remains on appeal.  AB v. Brown, 6 Vet. App. 35 (1993).

In December 2009, August 2011, May 2013 and December 2013, the Board remanded the case for further development, which has been completed.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

The issues of entitlement to service connection for an acquired psychiatric disorder and for erectile dysfunction have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).


FINDINGS OF FACT

1.  The evidence does not show that the Veteran's right shoulder disability was causally or etiologically related to any disease, injury, or incident during service.

2.  The evidence does not show that the Veteran's left shoulder disability was causally or etiologically related to any disease, injury, or incident during service.

3.  Effective July 3, 2005, the evidence shows that the Veteran's hypertension requires continuous medication and has a diastolic pressure predominately 100 or more.  It does not show that it was diastolic pressure is predominately 110 or 120 or more, or that systolic pressure is predominately 200 or more.

4.  Since January 24, 2013, the evidence does not show that the Veteran's diastolic pressure has been predominately 130 or more.


CONCLUSIONS OF LAW

1.  The criteria for establishing entitlement to service connection for right shoulder disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).

2.  The criteria for establishing entitlement to service connection for left shoulder disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).

3.  Effective July 3, 2005, the criteria for an initial 10 percent rating, but no higher, for hypertension have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. § 4.7, 4.104, Diagnostic Code 7101 (2013).

4.  Since January 24, 2013, the criteria for an initial rating in excess of 40 percent, but no higher, for hypertension are not met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. § 4.7, 4.104, Diagnostic Code 7101 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103(a), 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).  VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  

The duty to notify has been fulfilled.  Regarding the Veteran's bilateral shoulder claims, a September 2005 notice letter satisfied the duty to notify provisions for the claim of service connection.  Although prior to the initial adjudication of the issues by the AOJ, there was no VCAA letter advising the Veteran that a disability rating and an effective date will be assigned if service connection is awarded, the timing deficiency was cured by a September 2006 notice letter and readjudication of the claim in a March 2014 supplemental statement of the case.  Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub nom; Hartman v. Nicholson, 483 F.3d 1311 (2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Regarding the Veteran's hypertension claim, the appeal arises from the Veteran's disagreement with the initial evaluation following the grant of service connection.  Once service connection is granted the claim is substantiated and additional notice is not required.  

Additionally, to the extent possible, the duty to assist has been fulfilled.  In July 2011 and January 2013, VA made formal findings of the unavailability of some of the Veteran's service treatment records.  In cases where the Veteran's service treatment records (or other pertinent records, for that matter) are unavailable through no fault of the claimant, there is a heightened obligation to assist the claimant in the development of his or her case.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  The Board's analysis below has been undertaken with this heightened obligation set forth in O'Hare in mind.  

The Veteran's VA medical treatment records and private treatment records have also been obtained.  The Veteran has not indicated, and the record does not suggest, that he is in receipt of disability benefits from the Social Security Administration.

Additionally, VA examinations were conducted in September 2005 and May 2012.  In addition, the Board points out that VA attempted to schedule the Veteran for VA additional examinations.  The Veteran failed to report for scheduled hypertension examinations in June 2007 and July 2013 and for an orthopedic examination in June 2013.  See 38 C.F.R. § 3.655.  "The duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  As such, the determination below will be based on the evidence of record. 

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claim file.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  

II.  Analysis

Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed.Cir.2013) (holding that only conditions listed as chronic diseases in § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b) (2013).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

Service connection may also be granted on a presumptive basis for certain chronic disabilities (such as arthritis) when they are manifested to a compensable degree within the initial post service year.  38 C.F.R. §§ 3.307, 3.309 (2013).

Service treatment records show that in October 2003, the Veteran was treated for bilateral shoulder pain.  The medical report notes a history of slipping off a vehicle and falling off a ladder.  The Veteran noted that his pain began in June 2003.  He noted increased pain in the morning and evening.  Tenderness and weakness were noted.  

On VA examination in September 2005, the Veteran reported falling off a gas truck while in service.  He noted that he had problems with his shoulders during active duty due to standing in formation with his hands behind his back.  He also noted a sharp pain in his right shoulder when playing softball.  Examination was normal, with full range of motion and no limitation due to pain on repetition.  The examiner noted a history of bilateral shoulder pain which had resolved.  

VA emergency room notes dated in March and May 2012 show treatment for shoulder pain and stiffness.  

A January 2013 VA examination consult report shows that there was no evidence of record to establish a diagnosis or etiology for the Veteran's claimed bilateral shoulder disabilities.  It was noted that the Veteran complained of shoulder pain in service; however, without an examination, the onset of his current condition would be speculative.

VA progress notes, treatment reports, and emergency room reports dated in 2013 show continued treatment for shoulder pain and record a diagnosis of arthritis.  X-ray results showed advanced degenerative changes involving mild joint narrowing and moderate spurring. 

After a review of the entire record, the Board finds that the preponderance of the evidence is against the claim of service connection for a bilateral shoulder disability.

Although the Veteran was seen in service for a complaint of bilateral shoulder pain, a chronic shoulder disability, such as arthritis, was not shown during service.   Moreover, arthritis in his right and left shoulders was not shown by objective testing within a year after service either.  The evidence shows that arthritis was objectively demonstrated in August 2013, more than eight years following the Veteran's discharge from service.  There is no evidence of disability onset in service or the manifestations of arthritis to a compensable degree within one year following discharge from service.

Further, there is no medical opinion of record linking any right or left shoulder disability to service or any event of service.  In 2005, a diagnosis of a shoulder disability was not made, as clinical findings were normal.  Thereafter, a January 2013 VA examiner indicated that a VA examination was needed to diagnosed the Veteran's disorder and to ascertain whether it was related to service.  The Veteran was scheduled for an examination to ascertain such.  However, the Veteran failed to appear.  As such, the record is devoid of competent medical evidence linking his current right and left shoulder disabilities to service.  

To the extent the Veteran believes his current bilateral shoulder disabilities are related to service, there is no indication that he has specialized training in diagnosing or determining the etiology of his bilateral shoulder disorder.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  Medical expertise is required.  More specifically, whether the symptoms the Veteran reportedly experienced in service or following service are in any way related to his current shoulder disabilities is a matter that requires medical expertise to determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with.").  Thus, the Veteran's own opinion regarding the diagnosis and etiology of his shoulder complaints is not competent medical evidence and is insufficient to establish service connection.  

Based on the foregoing, the record does not establish that the requirements for service connection have been met.  Therefore, the claims are denied. 

Increased Rating 

Disability ratings are based on the average impairment of earning capacity established in the Schedule for Rating Disabilities.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2013).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Generally, the degrees of disability specified are considered adequate to compensate for loss of time from work proportionate to the severity of the disability.  38 C.F.R. § 4.1.  

Where the Veteran has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).  

By way of history, the RO granted the Veteran's appeal for service connection for hypertension in December 2005.  In a rating decision dated in December 2005, the RO assigned a noncompensable rating, effective July 3, 2005.  The Veteran appealed the assigned rating.  In a January 2013 rating action, the evaluation was increased to 10 percent, effective May 15, 2012.  Subsequently, in March 2014 the evaluation was increased to 40 percent, effective January 24, 2013. 

The Veteran's hypertension has been rated disabling pursuant to 38 C.F.R. § 4.104, Diagnostic Code 7101.  Under that Diagnostic Code, a 10 percent evaluation is assigned when the evidence shows diastolic pressure predominately 100 or more, or systolic pressure predominately 160 or more, or as the minimum evaluation for an individual with a history of diastolic pressure of 100 or more which is controlled by continuous medication; a 20 percent evaluation is assigned where systolic pressure is predominantly 200 or more, or diastolic pressure is predominately 110 or more; a 40 percent evaluation is assigned where diastolic pressure is predominately of 120 or more; and, a 60 percent rating is assigned when the evidence shows diastolic pressure predominately 130 or more.  

The Veteran is seeking a higher initial disability rating for his service-connected hypertension disorder.  He asserts that his disability is more severe than reflected by the currently assigned evaluations.

Service treatment records show the Veteran's blood pressure readings for his right arm on May 17, 2005 as 160/100, on May 18, 2005 as 124/90 and on May 19, 2005 as 128/88.  The Veteran's blood pressure reading on his left arm, for the same three days, were 148/110, 134/90 and 124/90.

The Veteran was afforded a VA examination in September 2005.  The Veteran reported that he developed hypertension in service.  Upon examination, the Veteran's blood pressure readings were 142/79, 154/85, 146/87.  The examiner noted a history of hypertension with normal blood pressure readings from the examination.  

Private treatment records dated in June 2008 show a blood pressure reading of 140/100.  The report indicates that the Veteran was taking medication for his disability.

A March 28, 2012 VA emergency note shows that the Veteran complained of high blood pressure.  His reading was 190/133.

The Veteran was afforded a VA examination on May 15, 2012.  His blood pressure readings at that time were measured as 142/98, 142/98 and 144/98.  The Veteran reported taking medicine, to include HCTZ/Lisinopril, with no side effects.  

A May 15, 2012 VA emergency note shows that the Veteran's blood pressure reading was 163/115.  

A January 24, 2013 VA nurses note indicates that the Veteran's blood pressure was 174/122 and he was diagnosed with hypertension with headaches.  An August 2013 VA progress note shows that the Veteran's blood pressure reading was 204/143.  A second measurement of 194/128 and a third measurement of 190/120 were taken.  The Veteran was diagnosed with uncontrolled hypertension.  A September 2013 VA primary care note shows that the Veteran's blood pressure reading was 175/124.  An October 2013 VA emergency note shows that the Veteran's blood pressure reading was 154/109.

After resolving all reasonable doubt in favor of the Veteran, the Board finds that effective July 5, 2005, the evidence of record shows that the Veteran's hypertension more closely approximates the criteria for a 10 percent rating.  The Veteran is shown to have several diastolic pressure readings which were predominantly 100 or more and generally his hypertension has required continuous medication for control purposes since this time.  

A rating higher than 10 percent for this period, however, is not in order.  The medical evidence does not show that the diastolic pressure predominately at 110 or more or systolic pressure predominantly at 200 or more.  It is acknowledged that a March and May 2012 VA emergency notes show that the Veteran complained of high blood pressure and that his reading was 190/133 and 163/115, respectively.  However, the Veteran's blood pressure readings were not predominately elevated at such levels during this time period.  The evidence indicates these elevated readings occurred during the Veteran's emergency room visits.  Systolic pressure readings predominantly at 200 or more or diastolic pressure predominately at 110 or more has not been demonstrated since 2005.  Thus, the criteria for the assignment of a 10 percent rating and no higher are met.  38 C.F.R. § 4.104, DC 7101.   

For the period since January 24, 2013, the Board notes that records show only one instance (out of 6 readings) with diastolic pressures above 130.  As such, the evidence does not show diastolic readings to be predominantly 130 or more to warrant the next higher rating of 60 percent.  Thus, the criteria for the assignment of a rating in excess of 40 percent are not met.  38 C.F.R. § 4.104, DC 7101. 

Staged ratings are appropriate in this case.  The evidence shows that the criteria for the assignment of a 10 percent rating, but no higher, effective July 5, 2005 have been met and that the criteria for the assignment of a rating in excess of 40 percent since January 24, 2013 have not been met.

The provisions of 38 C.F.R. § 3.321 have also been considered.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

In this case, the applicable rating criteria are adequate to evaluate the Veteran's disability.  The Board finds that the rating criteria contemplate the Veteran's disability.  When resolving doubt in the Veteran's favor, the record shows that the Veteran's hypertension requires continuous medication for control or is manifested by diastolic pressure predominantly of 100 or more.  Diastolic pressure predominantly of 110 or more or systolic pressure predominantly of 200 or more has not been shown.  The record also reflects that since January 24, 2013, the Veteran's hypertension has been characterized by diastolic pressure predominately of 120 or more, but diastolic pressure predominately of 130 or more has not been shown.  These manifestations are contemplated in the applicable rating criteria.  The Veteran has not described other functional effects that are "exceptional" or not otherwise contemplated by the assigned evaluation.  Rather, his hypertension is consistent with the degree of disability addressed by such evaluations.  In addition, none of the Veteran's service-connected disabilities of the lumbar spine, right foot, left hand or headaches in combination have caused marked interference with employment or frequent periods of hospitalization on a singular basis or in combination with the Veteran's hypertension.  The rating criteria are therefore adequate, and referral for consideration of an extraschedular rating is not warranted.  

Additionally, the Court has held that entitlement to a TDIU is an element of all appeals for a higher rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to a TDIU is raised when a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  At the May 2012 VA examination, the Veteran stated that his hypertension did not affect his job.  As there is no evidence of unemployability, the question of entitlement to a TDIU has not been raised by the Veteran or the evidence of record.


ORDER

Entitlement to service connection for a right shoulder disability is denied.  

Entitlement to service connection for a left shoulder disability is denied.  

Effective July 3, 2005 an initial disability rating of 10 percent, but no higher, for hypertension is granted, subject to controlling regulations applicable to the payment of monetary benefits.

Since January 24, 2013 entitlement to an increased initial rating in excess of 40 percent for hypertension is denied.  



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


